Citation Nr: 0715332	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran presented testimony at a Regional Office Hearing 
before a Decision Review Officer in November 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The evidence of record does not document inservice cold 
injury; frostbite residuals were not shown during service, at 
separation, or for many years thereafter; and the weight of 
the medical evidence of record does not support a finding 
that the veteran currently suffers from residuals of 
inservice frostbite.  


CONCLUSION OF LAW

Service connection for residuals of inservice frostbite is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in December 2003, prior to the 
initial adjudication of the claim, the RO sent the veteran a 
letter informing him of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although this letter did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and it did advise him that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  In addition, he 
was provided notice concerning the effective-date and 
disability-evaluation elements of the claim by letter mailed 
in March 2006.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

Turning to the duty to assist, the Board notes that all 
available service medical records and pertinent VA medical 
records have been obtained.  Service medical records and 
service personnel records are on file.  Post service VA and 
private medical records are on file.  The veteran reported 
having had relevant treatment at a VA medical facility in 
Asheville in the late 1960s.  Attempts have been made to 
obtain any records of this reported treatment.  In a July 
2006 memorandum, VA made a formal finding that records from 
the VA medical center in Asheville spanning the dates from 
1967 to 2002 were not available.  Neither the veteran nor his 
representative has identified any available outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

VA did not provide the veteran with an examination in 
connection with his claim for service connection for 
frostbite residuals; however, the Board finds that an 
examination is not necessary to make a decision on this 
matter.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).   

Here, the Board does not find that the veteran's current 
condition "may be associated with" his active duty service.  
The service medical records show no complaints or findings 
indicative of frostbite or frostbite residuals.  The report 
of the veteran's October 1967 separation physical shows the 
veteran's upper and lower extremities were normal.

There is of record private physicians' reports dated in 2001 
and 2004 on which it is noted that the veteran's condition 
could be related to frostbite.  The physicians note the 
veteran's reported history of inservice frostbite.  The Court 
has held that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence to 
link the veteran's current condition to service.  LeShore v. 
Brown, 8 Vet. App. 405 (1995).  In this case, the Board has 
accorded the private physicians' statements little to no 
probative value, as the statements are clearly based upon 
history provided by the veteran, which history is not 
supported by the objective evidence of record.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).     

Additionally, the first showing in the record of symptoms 
which could be frostbite residuals after service was in 1995, 
which is more than 25 years after the veteran's discharge 
from service.  Thus, there is a lack of evidence of 
continuity of symptomatology in the treatment records.  This 
is evidence against a finding that the post service 
disability "may be" associated with service.  Thus, to the 
extent that the veteran has alleged that he has had problems 
with cold injury residuals or frostbite residuals since 
service, the Board accords such statements little to no 
probative value.  The Board finds that evidence of record in 
this matter is not such that one could find that the 
veteran's complaints of frostbite residuals "may be" 
associated with service, and as such the criteria that would 
warrant a VA examination have not been met.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that in 1966 or 1967, while on active 
duty in Korea, he suffered from frostbite and that as a 
result, he now experiences residuals including the following: 
constant pain, burning and itching in the lower legs; pain in 
the hands and fingers; poor circulation of the legs; and 
constant pain on the bottoms of the feet.

The veteran claims that he was seen in the dispensary in 
Korea for his frostbite.  In addition, the veteran's brother, 
who claims that he was also serving on active duty in the 
military in Korea between 1966 and 1967, submitted a 
statement in support of the veteran's claim, contending that 
he remembers the veteran being hospitalized for frostbite in 
Korea.  Despite statements from the veteran and his brother, 
the service records are negative for any evidence of a cold-
related injury or evidence of treatment or complaints related 
to painful feet, hands or fingers.  The October 1967 report 
of examination for discharge shows that the veteran did not 
make any complaints related to his feet and hands and the 
discharge examination shows that the veteran's upper and 
lower extremities were evaluated as normal.  In short, there 
is no record of injuries to the extremities, much less cold 
injury residuals, shown during service, at separation, or for 
years thereafter. 

The first showing of record of the currently reported 
symptoms involving the extremities is in 1995, about 28 years 
after separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

Moreover, no competent medical evidence has been presented to 
specifically show a causal nexus between the current 
symptoms, first discussed in 1995, and some in-service cold 
injury (which is not documented) in the 1960s.  The Board 
notes that medical records from the Asheville Family Health 
Center show that in March 2001, Dr. C.H. Kaufman diagnosed 
the veteran with peripheral neuropathy, secondary to 
frostbite.  In addition, medical records from the Mountain 
Neurological Center show that in January 2004, Dr. J.M. 
Patton diagnosed the veteran with peripheral neuropathy and 
stated that the disorder could occur after an incident of 
frostbite.

The Board finds that the opinions of both Dr. Kaufman and Dr. 
Patton are of limited probative value because both opinions 
are based on history provided by the veteran as opposed to a 
review of the veteran's medical history including his service 
medical records and neither opinion is supported by the 
evidence found in the veteran's service medical records.  
Furthermore, neither physician provided a rationale for the 
opinion.  

The Board has considered the statements.  As discussed above, 
however, such statement constitutes only a history provided 
by the veteran.  The Court has held that a bare transcription 
in a medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence to link the veteran's current condition to 
service.  LeShore v. Brown, 8 Vet. App. 405 (1995).  While 
the physicians opine that the veteran's symptoms may be 
related to some cold injury such as frostbite, they are in 
essence saying nothing more than that the veteran states he 
has had the problems since a cold injury during service, and 
therefore, his problems are connected to service.  

The Board notes again that the veteran's service medical 
records are devoid of any record that the veteran suffered a 
cold injury while in service.  The veteran's separation 
examination shows that at that time he had normal upper and 
lower extremities.  Again, there is a 28-year gap between the 
veteran's discharge from service and post service findings 
regarding the extremities.  Since the 2001 and 2004 
statements are clearly based on the history provided by the 
veteran, and that history is not supported by the record, the 
Board gives them little to no probative value.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

The veteran has stated that he has had frostbite residuals 
since experiencing severe cold during service in Korea.  The 
Board does not doubt the sincerity of the veteran's belief 
that he developed cold injury residuals in his extremities 
due to exposure to cold during service.  While he is 
competent to discuss having pain or any other common symptom 
when he was in service, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of an in-service cold injury, any 
manifestation of a cold injury residual during service or 
within one year of separation from service, continuity of 
symptomatology associated with cold injury residuals, and a 
medical nexus between the post service diagnoses and service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of frostbite is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


